First and foremost, I bring greetings and best wishes from His Excellency Sheikh Professor Alhaji Dr. Yahya A.J.J. Jammeh Babil Mansa, President of the Republic of the Gambia, who has also directed me to read out his statement on his behalf, as follows.
“I wish to first and foremost praise the Almighty Allah for granting me this opportunity to once again be part of this 2015 General Assembly with
leaders from around the globe. I also pray to the Almighty Allah to guide us throughout this session and provide us with the necessary wisdom, courage and blessing for the fulfilment of our objectives.
“But before speaking any further, please allow me to first extend my warmest congratulations to Mr. Mogens Lykketoft in his new position as the elected President of the General Assembly at its seventieth session and to further wish him all the best in his official endeavours throughout his tenure. The entire Gambian delegation and I are pleased to support his presidency during the course of these deliberations. By being entrusted with such a special responsibility, it is fair to say that the world has, in a position of consensus, identified his exemplary qualities and abilities as the perfect person to oversee the current global agenda for the building of a more caring world free of war ravages and underdevelopment.
 “I also wish, on behalf of my delegation and on my own behalf, to convey my special thanks to his predecessor, Mr. Sam Kahamba Kutesa, for his remarkable performance during his tenure in office. We are very proud of him and will continue to wish him the best and give him all our support in his future undertakings.
“Last but not least, I wish to register our special commendation to Secretary-General Ban Ki-moon and members of his entire supporting team who,

despite difficult challenges, continue to perform their duties with notable success.
“There has never been a moment better than this for our Organization collectively to reflect and resolve to respond with a special sense of urgency to the increasing complexities of global challenges that threaten to derail hundreds of years of peace, progress and prosperity for humankind. It is therefore imperative that, as an agent of change, the United Nations not fail to account for and cement the implementation of critical resolutions designed to assist our Member nations and, indeed, the entire universe for the improvement and sustainment of a better quality of life for all.
“In order to effectively achieve the goals set forth by this world body for the stability and maintenance of world peace, all Member States, be they big or small, must be promptly and strongly reprimanded or censured for violations that are in direct conflict with the United Nations 2030 Agenda for Sustainable Development (resolution 70/1).
“I remain firm in my constant recommendation for the whole world to stand together against the continued barbarism and brutality of indiscriminate terrorism perpetrated against innocent men, women and children, causing undue suffering and losses that often render the victims helpless, homeless and hopeless. As genuine Muslims worshipping the Almighty Allah, whose message in the Holy Koran repeatedly draws our attention to the need to live together in peace for our common humanity, we the majority must not remain indifferent or silent with respect to those particularly sadistic sons of Satan who are committed to desecrating Islam itself with only one objective and inclination — to wreak havoc on their fellow human beings.
“Let me say again as I have said in this forum and many others elsewhere that the propaganda and propagation of these Satanic ideologies are not only a fraudulent misrepresentation of Islam — a noble religion indeed — and a mockery of democratic ideals, but an insult to the Almighty Allah himself, making it ever more necessary to nullify their existence by all means possible. Their baseless claims and increasing attacks on peaceful regions require the United Nations in particular to come together to exterminate these barbaric monsters, as
they have no regard for the sanctity of human life in the first place.
“Countries that are caught at the crossroads and are embroiled in conflicts with terrorism deserve our unfettered and unmitigated support. I therefore call upon Member nations to fully commit to the Organization’s basic tenets regarding the solidification of enduring solutions that protect and sustain all human life. As true Muslims and Allah- worshipping people, we must understand that these are unconscionable acts that should be subjected to the toughest penalties.
“In recognition of the need for world peace, my Government respects the recent landmark agreement on the Iran nuclear issue, outlined in the Joint Comprehensive Plan of Action, in which Iran has agreed — along with the United States of America, Russia, China and Germany — to limit its nuclear programme as specified. My Government believes that it is an important achievement with the right measures, particularly if they are put in place, for monitoring and accountability purposes.
“While we welcome the Iranian agreement to curb the proliferation of nuclear weapons, the need remains to address perennial conflicts with a high human cost to our youth, women and children, and to defuse persistently tense situations with high potential for escalation into a nuclear conflagration. I therefore call upon this global institution and regional organizations charged with the responsibility of conflict resolution, peacekeeping and peacebuilding to firm up our commitment to international peace and security. That is imperative in order to end the dangerously escalating acts of violence, terrorism and banditry in simmering trouble spots the world over.
“The continuation of these conflicts calls into question the efficacy of the United Nations in executing the principal function for which it was first created. Paradoxically, however, their persistence constitutes highly valued gains for some unscrupulous enemies of peace, as the belligerents and opposing factions are supported by States, entities and individuals for geopolitical, economic and military strategic interests based on greed and hatred for the rest of humankind.
“I would also urge that the United Nations address the post-Ebola 2014 virus epidemic, which
2/23 15-29595

29/09/2015 A/70/PV.18
claimed and maimed thousands of lives, mostly in the hardest-hit West African subregion. While the sizeable monetary, medical personnel and supply contributions had a huge impact on its containment and treatment, there are invariably vast rippling effects for almost the entire continent. The slow reaction times for response efforts, human fear and media reports have had a wide-scale negative economic impact on a large number of countries. As a result of continued reductions in trade and foreign investment, border closures and flight cancellations, the United Nations Development Group has projected that West Africa stands to lose more than $3.6 billion annually over the next three years. As the virus still poses a threat to the world, there are a number of solutions that the United Nations could support to contain and prevent the disease from re-emerging and spreading.
“Critical among such approaches is the need to invest in awareness campaigns, education and vaccinations to ensure the safety and security of the whole world community. Obviously, we cannot but continue to express our sincere appreciation for the timely and effective intervention of the Cuban Government, the Russian Federation and the United States Government, whose rapid deployment of the necessary logistics, including medical teams, to the worst-affected areas helped immensely in stopping the spread of the disease.
“Despite persisting challenges, Africa and the Gambia continue to make effective gains in achieving many aspects of the 2015 Millennium Development Goals. To begin with, protecting our environment must emphatically remain a major priority for this global body because registered climate changes over the course of history have significantly impacted negatively on our planet Earth and demand our immediate and permanent attention. The planet is, after all, our only home, which we must passionately protect for the benefit of present and future generations.
“That, in essence, demands from all of us the steadfastness to soundly manage our natural resources for both economic and social development. We can no longer continue to pretend not to know or live in denial of the challenges faced by humankind from the adverse impact of the depletion of our natural resources, as manifest today in the form of desertification, drought, land degradation and
ocean acidification though activities of State-owned and multinational companies, mostly from the West and the developed world.
“This body must act with greater commitment and resolve to establish sustainable conservation programmes, with production patterns aimed at effectively combating climate change, restoring our ecosystems, promoting forest management and reversing desertification and land degradation. It is also the obligation of the United Nations to be resilient in ensuring the reduction of the risks of man-made disasters that often cause massive pollution to our seas, oceans and fresh water sources.
“Therefore, my Government continues to reiterate the significance of how Security Council reform bears on the global interests of all Member States and the enduring interests of the Organization as well. As clearly articulated in decision 62/557 adopted by a consensus of Member States, we, the stakeholders, all support the laudable idea that the intergovernmental negotiations on Security Council reform should be driven by Member States themselves and that the positions of Member States should form the foundation of the negotiations in the first instance.
“We are, however, yet to realize a reflection of such principles and consensus in the Council’s general approach and framework document. In order for the Security Council’s multifaceted reform to realize its desired objective of increased efficiency and effective representation in an atmosphere governed by democratic working methods, top priority should be given to increasing the representation of African countries in particular, which will provide us with better opportunities to participate in the Council’s decision-making process.
“We must bear in mind that African nations represent more than 1 billion people in this body and constitute 54 sovereign States here, making it ever more important and more qualified for the allocation of the two permanent and two non-permanent seats that Africa rightly deserves. But our calls have never heeded despite persistent appeals, as articulated in the Ezulwini Consensus and Sirte Declaration, among others.
15-29595 3/23

A/70/PV.18 29/09/2015
“It has been 15 years since 2000 and the initial development of the Millennium Development Goals, and, though progress in various degrees has been accomplished among Member States, with broader, more reliable and sustainable goals we must continue to build on proposed motions so as to ensure the real achievement of the goals that we set for ourselves.
“Despite the marked evolution in human diversity, there are some tenets with respect to people’s religious beliefs and values that are sacred and no country, big or small, should be allowed to insult another country or bully it for honouring the traditions that govern its people. To do so is both disrespectful and dangerous. Whereas materialism, terrorism, crime, obsession with weapons of mass destruction, and deviant lifestyles seem to be the order of the day, we must make no mistake that there are still right and wrong deeds, and positive and negative consequences. As much as some behaviours are clearly in violation of laws and societal norms, there are others that are a direct insult to our respective religions. I maintain that all of the aforementioned behaviours are displeasing to the Almighty Allah and against the principles that govern peaceful and loving Muslims and Christians alike.
 “For 70 years since the founding of the United Nations, the Universal Declaration of Human Rights has continued to maintain the same language as the mainstay of literally every United Nations resolution and conference that has to do with the family, namely, that the family is the natural and fundamental group unit of society. So that spirit has excluded and still should exclude any international acknowledgement of relationships between persons of the same sex to signify a family, as in the case of homosexual civil unions and so-called same-sex marriages. Therefore given the natural structure of human nature and society, we must not allow ourselves to depart from the Universal Declaration of Human Rights norm by entertaining deviant beliefs that reduce the family to Government approval of adult sexual and emotional desires, instead of recognizing them as central agents to achieve the common good of spouses, children and society at large.
“I wish to shift attention to the great continent of Africa, whose human and vast natural resources have always been the target of trespassers who have trampled our economic, social, political, and human rights. Although there has been a steep learning curve with regard to becoming self-sufficient, there has always been and will always persist a desire for Africa to remain forever independent of colonial rule and subjugation.
“In fact, my Government and other States have made an iron-clad promise to our citizens that this is our time and our era. It is time for Africa to reap the benefit of its divine inheritance. It is time for Africa to dispel the myths and falsehoods about its history and people. It is time for Africa to stop people from taking advantage of our glorious and rich natural resources, and to stand up for what it believes in, what it is interested in and what is better for its people. No longer will we as a continent be robbed of our very means to progress and prosperity.
“It is heartbreaking to live with the sad reality that the United Nations cannot gain much traction in arresting the state of incessant violence in the occupied Palestinian territories, which is evident as a result of the continuing policy of settlement expansion and the climate of impunity relating to the activities of the settlers. Although there is an overwhelming increase in the number of areas of conflict in the Middle East, which in many ways has impacted the priorities of the United Nations there, our attention must never be distracted from the suffering of the Palestinian people. Their right to a State with secure borders and East Jerusalem as its capital will not be compromised. This long overdue exigency, which is backed by myriad United Nations resolutions — not least, the recent resolution 66/225, of 29 March 2012 — continues to be my Government’s position on this particular issue.
“The fight against drug and human trafficking should be seen as linked to international security because it is a serious threat to all societies. We know that the use and sale of drugs are deeply rooted in violence and organized crime. We also know that drug trafficking is linked to terrorist activities and other crimes, including money-laundering and the sale and trade of arms. Wide-scale corruption exists within organized groups with pervasive
4/23 15-29595

29/09/2015 A/70/PV.18
criminal mindsets. Therefore, the inherent threats of drug trafficking and its related problems require urgent action on the part of this international body.
“At the current rate, drug trafficking is likely to become an epidemic that no country can escape because it is steadily rising to become a borderless threat. I therefore strongly urge that we approach this threat much more aggressively, with a comprehensive plan that involves accountability, full international commitment and support. Moreover, not just tougher laws and penalties are necessary; critical efforts are also vital to containing the spread of the use of drugs, as is the need for adequate rehabilitation measures for enduring solutions.
“I must underscore my Government’s gratitude to the Russian Federation for sponsoring the Moscow-Africa Anti-Drug Dialogue, held in the Gambia on 23 July with the objective of mapping out the best means of approaching the hazard in the African continent and the world over. The meeting was a resounding success, and once again I stand to sincerely extol the special part played by the leaders and Government of Russia for a job well done.
“In conclusion, at the forefront of our agenda we should aggressively discuss how we can cope with the evolution of enduring issues that coexist in our societies, such as trespassers and pillagers on free soil, willing to take what does not rightly belong to them. For centuries, the African continent remained the target of intrusion, theft and enslavement by foreign Powers. Nevertheless, increased terrorism threats, hunger, poverty, crime and disease continue to expand faster than our intelligence, resources and might. Global peace, it would therefore seem, depends on our efforts to take corrective measures against rampant injustice.
“It is with this serious concern in mind that I suggest that, on the basis of the brutality and inhumanity of the slave trade, the lingering influences and effects of colonialism, the pervasive destruction of human capital, and the theft of native African resources that are often rare and existing only on that extraordinarily diverse continent, this Organization should now consider remitting an invoice of reparations to the entire world and made payable to the sovereign Governments of Africa.
“But Members should know that such action alone is not enough to compensate for the untold loss of life, limb, talent and resources that are vital for Africa to become a more developed and sustainable nation. It would, rather, amount to a fairly acceptable gesture of restoration and justice for what Africa cannot reclaim.”
